Exhibit 99.1 THE HARTCOURT COMPANIES, INC. FOR IMMEDIATE RELEASE July23, Press Release Hartcourt Completes the Acquisition ofBeijing Yanyuan Rapido EducationCompany. Shanghai, China,July23th, 2008— The Hartcourt Companies, Inc. (OTC Bulletin Board: HRCT; Frankfurt: 900009) (“Hartcourt”) today announced that it has received all necessary governmental approvals and has now completed the acquisition of Beijing Yanyuan Rapido Education Company (“Beijing Yanyuan”) pursuant to the terms of the definitive agreement between Hartcourt and Beijing Yanyuan dated 13 June 2008. The new business license to reflect the ownership change of Beijing Yanyuan has now been issued by the Industry and Commerce Bureau of Beijing Municipality, thereby enabling the parties to close the transaction.Beijing Yanyuan is now a subsidiary of Hartcourt, and Hartcourt will be able to consolidate 60 percent of Beijing Yanyuan’s net profit from the first quarter of this fiscal year. Under the terms of the definitive agreement executed between Beijing Yanyuan and Hartcourt, Beijing Yanyuan committed that its net profit would exceed RMB6 million (US$827,000) for the year 2008,RMB10 million (US$1.379 million) for the year 2009,and RMB14 million (US$1.931 million) for the year Founded bythe Science Park of Peking University, Beijing Yanyuan is a well-knowntraining institution. Beijing Yanyuan offers a program to help students rapidly improve their school grades. The program was invented by Mr.
